Citation Nr: 1505455	
Decision Date: 02/05/15    Archive Date: 02/18/15

DOCKET NO.  13-00 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

2.  Entitlement to service connection for cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Neil Riley, Agent


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1963 to August 1966.  The Veteran died in January 2010 while the claim was pending.  The appellant is the Veteran's surviving spouse, and she has been substituted for the Veteran.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from rating decisions issued by the Regional Office (RO) in Philadelphia, Pennsylvania.  The case was certified by that office.  In October 2014, however, the appellant testified before the undersigned at a Travel Board hearing at the Winston-Salem, North Carolina Regional Office.  A transcript of the hearing is of record.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Remand is required for further development of the claim of entitlement to service connection for the cause of the Veteran's death.  The Board will defer adjudication of the claim of entitlement to service connection for chronic obstructive pulmonary disease pending completion of the development outlined below.

The appellant contends that the Veteran's military service, and in particular his inservice exposure to herbicides, resulted in COPD, which ultimately caused his death.  A January 2010 death certificate indicates that the primary cause of death was COPD.  The Veteran's history of smoking was listed as a significant contributing factor to his death.  A January 2014 private medical opinion from Dr. F.G. concludes that the Veteran's in-service exposure to herbicides resulted in COPD with cardiomyopathy and cardiomegaly and caused his death.  While Dr. F.G. included a lengthy bibliography with his opinion, he did not provide a rationale for his conclusion.  As such, the Board finds that a VA opinion is necessary to substantiate the claim.  See Wood v. Peake, 520 F.3d 1345, 1348 (Fed. Cir. 2008).

Specifically, the AOJ should request that a VA pulmonologist review the claims file and any electronic records, and provide an opinion as to whether it is at least as likely as not that the Veteran's COPD was caused by herbicide exposure or was in any other way related to service.  In so doing, the examiner must address Dr. F.G.'s opinion.  

The examiner is advised that, in evaluating any impact of the Veteran's smoking history, to include any inservice smoking, Federal law provides that notwithstanding any other provision of the law, a veteran's disability shall not be considered to have resulted from personal injury suffered or disease contracted in the line of duty in active military, naval, or air service on the basis that it resulted from injury or disease attributable to the use of tobacco products by the veteran during the veteran's service. 38 U.S.C.A. § 1103 (West 2014).

Further development is also needed to account for outstanding private treatment records.  A March 2011 rating decision reflects that treatment records from Palliative Care Center Hospice of Catawba Valley were received in April 2011 and considered by the RO in that decision.  While Virtual VA confirms receipt of an April 2011 letter from that facility, the Board's review of the claims file is negative for any such treatment records.  The AOJ should therefore clarify whether the April 2011 letter represents all the documents received by the RO from that facility and take any appropriate action to ensure that any missing records are associated with the electronic claims file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should take all appropriate action to ensure that all available treatment records received in April 2011 from Palliative Care Center Hospice of Catawba Valley are associated with the Virtual VA and VBMS electronic claims files.

2. Thereafter, the AOJ must provide a VA pulmonologist access to the Veteran's claims file, Virtual VA file, and VBMS file in order to provide an opinion addressing whether the Veteran's COPD was related to service, to include his presumed exposure to Agent Orange while on active duty in the Republic of Vietnam.  The examiner is to be provided access to the claims folder, consisting of VBMS and Virtual VA files, and must specify in the report that all files have been reviewed.

The pulmonologist must specifically address whether it is at least as likely as not that the Veteran's COPD was in any way caused or aggravated by military service, to include as due to herbicide exposure.  The examiner should also state whether he or she agrees with Dr. F.G.'s opinion, and the basis for any agreement or disagreement.  In evaluating any impact of the Veteran's prior smoking, due consideration should be given to 38 U.S.C.A. § 1103.

The reviewing pulmonologist must provide a complete rationale for any and all conclusions reached.  If the pulmonologist cannot provide an opinion without resorting to mere speculation, he or she must provide a complete explanation stating why this is so.  In so doing, the pulmonologist shall explain whether the inability to provide a definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  

The pulmonologist is advised that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the pulmonologist's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it. 

3. After the development requested has been completed, the AOJ must review all reports to ensure that they are in complete compliance with the directives of this remand.  If any report is deficient in any manner, the AOJ must implement corrective procedures at once.

4. After completing any additional development deemed necessary, readjudicate the claims.  If any benefit requested on appeal is not granted to the appellant's satisfaction, she and her representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


